DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 16-18 are rejected under 35 U.S.C. 102(s)(1) as being anticipated by Fuchs et al (Pub. No.:  US 2011/0046483).
	Regarding claims 1, 16, Fuchs et al disclose a system for guiding a surgeon to position a medical device in a patient [see 0033-0034], comprising:
an ultrasound device configured to acquire an ultrasound image of an area within the patient [see 0033-0036]; 
a processing unit configured to communicatively couple with the ultrasound device, wherein the processing unit is configured to communicatively couple to a display device, wherein the processing unit is configured to output to the display device a graphical user interface including an avatar (virtual representation is relied as the avatar, emphasis added) of the ultrasound device and an avatar of an ultrasound imaging plane (virtual display of translational motion), wherein the avatar of the ultrasound device and the avatar of the ultrasound imaging plane (translational motion), correspond with the ultrasound image [see 0033-0036 and figs 1A-1b] by disclosing Rendering 602 is a virtual representation of ultrasound transducer 400 or, in other words, the ultrasound transducer's avatar [see 0041]
wherein the graphical user interface includes a graphical object separate from the ultrasound image, and wherein the graphical object is configured to indicate a position of the ultrasound device from a point of view of the surgeon with respect to an anatomical part of the patient [see 0033-0036 AND FIGS 1a-1b] 

Regarding claims 2, 17, Fuchs et al disclose wherein the graphical object comprises a head icon [see 0016, 0020 and figs 1A-1B, 5-8].

Regarding claim 3, Fuchs et al disclose wherein the head icon is spaced apart from the avatar of the ultrasound imaging plane [see figs 1A-1B, 5-8].

Regarding claim 4, Fuchs et al disclose wherein the avatar of the ultrasound device and the avatar of the ultrasound imaging plane together indicate an imaging direction of the ultrasound device [see figs 5-8].

Regarding claim 6, Fuchs et al disclose wherein the avatar of the ultrasound imaging plane extends from the avatar of the ultrasound device [see 0033-0034 and figs 1A-1B].

Regarding claims 7, 18, Fuchs et al disclose wherein the graphical user interface includes a representation of the medical device having a positional relationship with respect to the avatar of the ultrasound imaging plane [see 0033-0034 and figs 1A-1B].

Regarding claim 8, Fuchs et al disclose wherein the representation of the medical device comprises a representation of an ablation device [see 0033-0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9-15 AND 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (Pub. No.:  US 2011/0046483) in view of Gilboa et al (Pub. No.:  US 2003/0074011)
Regarding claim 5, Fuchs et al don’t disclose wherein the ultrasound device is configured to image the area in a torso of the patient.
Nonetheless, Gilboa et al disclose image the area in a torso of the patient [see 0184].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Fuchs et al and Gilboa et al by imaging the area in a torso of the patient; for cardiac procedures [see 0184, Gilboa et al].

Regarding claims 9-10, Fuchs et al don’t disclose wherein the graphical user interface includes a meter indicating a distance measured from a tip of the medical device; wherein the distance is from the tip of the medical device to the ultrasound imaging plane.
Nonetheless, Gilboa et al disclose the catheter's tip is projected on a plane traversing the specific location at a predetermined orientation, so as to enable the physician to evaluate the distance between the catheter's tip and the plane [see 0222].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Fuchs et al and Gilboa et al by using a meter indicating a distance measured from a tip of the medical device; wherein the distance is from the tip of the medical device to the ultrasound imaging plane; to enable the physician to evaluate the distance between the catheter's tip and the plane [see 0222].

Regarding claim 11-13, 19-20, Fuchs et al don’t disclose wherein the meter is color coded; wherein the meter comprises a first mark having a first color for indicating that the medical device is in front of the ultrasound imaging plane and wherein the meter comprises a second mark having a second color that is different from the first color, wherein the second mark having the second color is configured to indicate that the medical device is behind the ultrasound imaging plane.
Nonetheless, Gilboa et al disclose providing the user with interactive cues as to the distance between the tool and the target location [see 0242] and the target location to which the user wishes to navigate the tool may be indicated in a user sensible manner that varies according to the proximity of the tool to the target location. By non-limiting example, the target location may be indicated by a blinking light, the color may change the brightness may be increased, or the size may be increased, as the tool is brought closer to it [see 0243, figs 6a-6f]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Fuchs et al and Gilboa et al by using a meter comprises a first mark having a first color for indicating that the medical device is in front of the ultrasound imaging plane and a second mark having a second color that is different from the first color, wherein the second mark having the second color is configured to indicate that the medical device is behind the ultrasound imaging plane; to enable the physician to evaluate the distance between the catheter's tip and the plane [see 0222].

Regarding claims 14-15, Fuchs et al don’t disclose wherein the graphical user interface has a split-screen configuration with a first display area and a second display area and a proximity meter between the first display area and the second display area.
Nonetheless, Gilboa et al disclose wherein the graphical user interface has a split-screen configuration with a first display area and a second display area and a proximity meter between the first display area and the second display area [see figs 7a-7c]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Fuchs et al and Gilboa et al by graphical user interface has a split-screen configuration with a first display area and a second display area and a proximity meter between the first display area and the second display area; to enable the physician to evaluate the distance between the catheter's tip and the plane [see 0222].

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793